Citation Nr: 0723340	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a scar as a residual of a "lumbar fusion" associated with 
degenerative arthritis of the lumbar segment of the spine, 
prior to April 1, 2006, on appeal from an initial grant of 
service connection.

2.  Entitlement to a compensable evaluation for a scar as a 
residual of a "lumbar fusion" associated with degenerative 
arthritis of the lumbar segment of the spine, after March 31, 
2006, on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical segment of the spine, 
prior to June 11, 2004, on appeal from an initial grant of 
service connection.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the cervical segment of the spine, 
after June 10, 2004, on appeal from an initial grant of 
service connection.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar segment of the spine, 
after June 13, 2002, and prior to March 6, 2003, and from May 
1, 2003, to June 11, 2004, on appeal from an initial grant of 
service connection.

6.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar segment of the spine, 
after June 10, 2004, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Navy from 
January 1966 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of June 2003 and August 2006 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Muskogee, Oklahoma.  The veteran presented 
evidence via a video conference hearing in April 2007 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  

The record indicates that when the RO originally granted 
service connection for disabilities involving a scar, the 
neck, and the lower back, 10 percent disability evaluations 
were assigned for each of the disabilities.  The veteran was 
notified of that action and he appealed, claiming that the 
three disabilities should be assigned higher disability 
ratings.  In July 2004, the RO subsequently assigned a 20 
percent disability evaluation for the disability involving 
the neck and a 20 percent evaluation for the disability 
involving the lower back.  The effective date of the grant 
was determined to be June 11, 2004.  

The two 20 percent evaluations assigned in June 2004 are not 
a full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these issues remain before the Board.  
Finally, the record indicates that the RO reduced the 
disability evaluation assigned for the scar via a rating 
action issued in August 2006.  The effective date for the 
reduction was determined to be April 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability, and the 
effective date of the disability.  In this instance, the RO 
has not specifically explained to the veteran about staged 
ratings and the establishment of effective dates for the 
issues now before the Board.  In the absence of such prior 
notice, the Board finds that the claim must be returned to 
the RO/AMC so that a new VCAA letter may be issued under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes 
this missing information.

Additionally, the record reflects that the veteran underwent 
an examination of his back in November 2002 and then again in 
March 2006.  Nevertheless, the Board notes that during the 
course of the appeal, the rating criteria for disabilities of 
the spine and scars were changed.  Based on the changes 
enacted by the new criteria, and ensuring that the veteran's 
symptoms and manifestations are evaluated in accordance with 
both the old and new criteria it is the decision of the Board 
that the claim must be returned to the RO/AMC for additional 
development.  Hence, the veteran should be afforded 
contemporaneous and thorough VA dermatological, orthopedic, 
and neurological examinations in order to determine the 
current severity of the veteran's service-connected scar, 
lower back, and neck disabilities, to include the effect of 
the disability on the veteran's functional capabilities.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The performance 
of such examinations would allow for the Board (and the VA) 
to properly assess, based on the newly gathered evidence, 
whether the veteran should be assigned a higher rating in 
accordance with the new rating criteria.  [The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).]  Hence, these issues will be 
remanded for the purpose of obtaining the needed information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
by the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for increased evaluations; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The RO/AMC must also inform the veteran 
how it has assigned effective dates, 
including staged ratings, in accordance 
with Fenderson v. West, 12 Vet. App. 119 
(1999).

2.  With respect to the veteran's 
disabilities, the veteran should undergo 
a VA examination by an orthopedist, a 
neurologist, and a dermatologist in order 
to determine the nature and severity of 
his claimed disabilities.  The examiners 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.

a.  The orthopedist and neurologist 
should specifically comment on whether 
the veteran now suffers from degenerative 
joint disease of the back or herniated 
discs of either the lumbar or cervical 
segments of the spine, as has been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the two separate 
disabilities.  Readings should be 
obtained concerning the veteran's range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back and neck.  
Additionally, the examiners should be 
requested to determine whether the lower 
back and neck exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar or cervical segment of the 
spine, the examiners should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided by both 
examiners as to whether the veteran 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

b.  Dermatological Portion of the 
Examination.  The report of the skin 
examination should identify, and contain 
findings concerning, all scars produced 
by the lumbar fusion.  These findings 
should include information about whether 
the scar or scars:

(1) is/are tender and painful, if 
superficial;

(2) is/are poorly nourished with repeated 
ulceration, if superficial;

(3) if "deep" (that is, associated with 
underlying soft tissue damage), is/are 
the size of an area or areas: exceeding 6 
square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4) if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is/are the size of an area 
or areas of 144 square inches (929 square 
cm) or greater;

(5) are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6) is/are superficial and painful on 
examination; and,

(7) have produced limitation of function, 
and if so, what limitation of function 
(e.g., limitation of motion, neurological 
impairment or pain with use.)

c.  A complete rationale for any opinion 
expressed should be included in the 
requisite examination report.  The claims 
folder and this Remand must be made 
available to each examiner for review 
before the examination.  The results 
proffered by each examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  
The RO/AMC is hereby put on notice that it must evaluate the 
evidence in accordance with the old and new rating criteria, 
where applicable.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2006) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




